DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth below addressing the amendments to the claims.
In response to applicant’s argument that the hemispheres do not protrude in a circumferential direction (i.e. do not extend or widen along a circumferential path), it is noted that that ‘extend or widen along a circumferential path’ is not recited in the claim. The claim merely recites “protrude in a circumferential direction around the discharging hole”, which is sufficiently broad to encompass that the hemispheres extend or protrude upwards in a circumferential direction in order to form a hemisphere as well as each of the hemispheres are located equidistant from the center of the discharging hole to define a circumference therearound (see image below). With respect to applicant’s argument that the hemispheres of Daffer are not provided in a triangular shape as claimed, this limitation is addressed in the rejection set froth below. Therefore, applicant’s argument is not persuasive. 

    PNG
    media_image1.png
    577
    818
    media_image1.png
    Greyscale

In response to applicant’s argument that Daffer fails to disclose a flow path provided on the contact part surface such that the liquid discharged from a discharging port holds the dead cells and flows out of a suctioning port, it is noted that the limitation ‘such that the liquid discharged from a discharging port holds the dead cells and flows out to a suctioning port’ is not recited in the claims. The claims merely require a flow path provided between the plurality of bits to allow the fluid discharged from the discharging hole to flow and the flow path is provided with a flow path bottom inclined downward toward the suctioning hole from the discharging hole on the central surface of the contact part. Therefore, the limitation “flow path”  is sufficiently broad to encompass the walls of the bits (30) allowing to fluid to freely enter and circulate within the interior space verses being blocked or occluded (paragraph 0009), wherein this space between the walls of the bits have a bottom surface which is inclined downward toward the suctioning hole from the discharging hole (figures 3, 4). The walls of each of the bits (30) form a ‘path’ in which fluid flows, since the fluid cannot flow through the bits. Applicant argues that the temporary flow paths on the tip of Daffer are a result of circumstance instead of flowing through flow paths provided between elements of the tip. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the recited functions, then it meets the claim. Therefore, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daffer (20160235257).
Regarding claim 1, Daffer discloses a handpiece tip comprising: a contact part (20) to contact the skin; and a coupling part (12) having a space formed therein and coupled to a handpiece body (40), a guide wall (14) protrudingly provided on the outer side of the surface of the contact part; and a plurality of partition walls (34)  connected to an inner circumferential surface of the guide wall and provided on the outer side of the surface of the contact part (figure 1), a plurality of bits (30) provided on the surface of the contact part and protrudingly provided in a circumferential direction around the discharging hole (24); and a flow path provided between the plurality of bits to allow the fluid discharged from the discharging hole to flow (figure 2, paragraph 0022), wherein the contact part includes a surface (20), a protruding part (18) provided to protrude on an outer side of the surface and touching the skin, a discharging hole (24) formed on the surface to discharge a therapeutic liquid, and a suctioning hole (32) formed on the surface so as to suction a mixture of dead skin cells and the liquid, wherein the flow path is provided with a flow path bottom on the surface of the contact part, and the flow path bottom is configured as a inclined bottom (sloped towards the holes) inclined toward the suctioning hole from the discharging hole (figures 3-4), wherein the discharging hole (24) is formed on a central part of the surface of the contact part, and the suctioning hole (32) is formed at an outer circumferential edge of the surface of the contact part (figure 2-3), wherein the surface of the contact part is configured to be inclined downward  (domed) toward the suctioning hole from the discharging hole (figure 2-3). Daffer does not specifically disclose that the plurality of bits are provided in a triangular shape. However, Daffer teaches that while a hemisphere is illustrated, other non-abrading protuberances were also known in the art at the time of the invention. Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the hemispheres triangular shaped non-abrasive protuberances, since it has been held that when the general conditions of a claim are disclosed in the prior art, a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey et al. 149 USPQ 47. 
Regarding claim 2, Daffer discloses all of the limitations set forth in claim 1, wherein the protruding part (18) is provided with a curved part (figure 1)  to have a rounded corner portion, thereby preventing skin damage.
Regarding claim 8, Daffer discloses all of the limitations set forth in claim 1, wherein the surface of the contact part is configured to protrude in a hemispherical shape (domed body) with the discharging hole as a peak (figures 1 and 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T DANG/Primary Examiner, Art Unit 3771